     Case 2:17-cr-00278-ODW Document 980 Filed 07/22/20 Page 1 of 9 Page ID #:4125



 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT

 7                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

 8
     UNITED STATES OF AMERICA,                   No. CR 17-278-ODW-4
 9
                 Plaintiff,                      ORDER SETTING FORTH FACTUAL
10                                               FINDINGS PURSUANT TO
                      v.                         THE CARES ACT
11
     HENRY VIDES,
12
                 Defendant.
13

14
           The Court, having read and considered the parties’ stipulation
15
     regarding request for an order setting forth factual findings
16
     regarding the necessity of proceeding by video teleconference in this
17
     case, hereby issues the following factual findings:
18
           (1)   On March 13, 2020, the President of the United States
19
     issued a proclamation declaring a National Emergency in response to
20
     the COVID-19 (Coronavirus Disease) pandemic.
21
           (2)   The Governor of the State of California declared a
22
     Proclamation of a State of Emergency to exist in California on March
23
     4, 2020.    Health Officers from Los Angeles, Riverside, Orange, San
24
     Bernardino, Santa Barbara, San Luis Obispo, and Ventura Counties
25
     subsequently issued local emergency orders and proclamations related
26
     to public gatherings.
27

28

                                             1
     Case 2:17-cr-00278-ODW Document 980 Filed 07/22/20 Page 2 of 9 Page ID #:4126



 1         (3)   To date, tens of thousands of people within the Central

 2   District of California have been confirmed to be infected with COVID-

 3   19 and the number of those infected continues to rise, causing an

 4   emergency pandemic.

 5         (4)   In their continuing guidance, the Centers for Disease

 6   Control and Prevention and other public health authorities have

 7   suggested the public avoid social gatherings in groups of more than

 8   10 people and practice physical distancing (within about six feet)

 9   between individuals to potentially slow the spread of COVID-19.             The

10   virus is thought to spread mainly from person-to-person contact, and

11   no vaccine currently exists.

12         (5)   These social distancing guidelines -- which are essential

13   to combatting the virus -- are generally not compatible with holding

14   in-person court hearings.

15         (6)   On March 27, 2020, Congress passed the Coronavirus Aid,

16   Relief, and Economic Security Act (“CARES Act”), which authorized the

17   Judicial Conference of the United States to provide authority to

18   Chief District Judges to permit certain criminal proceedings to be

19   conducted by video or telephonic conference.

20         (7)   Under § 15002(b) of the CARES Act, “if the Judicial

21   Conference of the United States finds that emergency conditions due

22   to the national emergency declared by the President under the

23   National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the

24   Coronavirus Disease 2019 (COVID–19) will materially affect the

25   functioning of either the Federal courts generally or a particular

26   district court of the United States, the chief judge of a district

27   court . . . specifically finds, upon application of the Attorney

28   General or the designee of the Attorney General, or on motion of the

                                           2
     Case 2:17-cr-00278-ODW Document 980 Filed 07/22/20 Page 3 of 9 Page ID #:4127



 1   judge or justice, that felony pleas under Rule 11 of the Federal

 2   Rules of Criminal Procedure and felony sentencings under Rule 32 of

 3   the Federal Rules of Criminal Procedure cannot be conducted in person

 4   without seriously jeopardizing public health and safety, and the

 5   district judge in a particular case finds for specific reasons that

 6   the plea or sentencing in that case cannot be further delayed without

 7   serious harm to the interests of justice, the plea or sentencing in

 8   that case may be conducted by video teleconference, or by telephone

 9   conference if video teleconferencing is not reasonably available.”

10         (8)   On March 29, 2020, the Judicial Conference of the United

11   States made the appropriate findings as required under the CARES Act,

12   finding specifically that “emergency conditions due to the national

13   emergency declared by the President under the National Emergencies

14   Act (50 U.S.C. § 1601, et seq.) with respect to the Coronavirus

15   Disease 2019 (COVID-19) have materially affected and will materially

16   affect the functioning of the federal courts generally.”

17         (9)   On March 29, 2020, the Chief Judge of this District also

18   made the appropriate findings as required under the CARES Act,

19   finding “that felony pleas under Rule 11 of the Federal Rules of

20   Criminal Procedure and felony sentencings under Rule 32 of the

21   Federal Rules of Criminal Procedure cannot be conducted in person

22   without seriously jeopardizing public health and safety.            As a

23   result, if judges in individual cases find, for specific reasons,

24   that felony pleas or sentencings in those cases cannot be further

25   delayed without serious harm to the interests of justice, judges may,

26   with the consent of the defendant or the juvenile after consultation

27   with counsel, conduct those proceedings by video conference, or by

28   telephonic conference if video conferencing is not reasonably

                                           3
     Case 2:17-cr-00278-ODW Document 980 Filed 07/22/20 Page 4 of 9 Page ID #:4128



 1   available.”    These findings will remain in effect through at least

 2   September 24, 2020.

 3         (10) Through this order, I now find that the guilty-plea hearing

 4   in this case cannot be further delayed without serious harm to the

 5   interests of justice.      My specific reasons are as follows:

 6            a.    On March 23, 2020, the Chief Judge of this District

 7                  activated The Continuity of Operations (“COOP”) Plan for

 8                  the Central District of California.

 9            b.    Under the COOP Plan, all of the Courthouses of the

10                  Central District of California were closed to the public

11                  except for hearings on criminal duty matters.         Hearings

12                  by video and telephonic conference could be held by

13                  individual Judges in certain criminal matters, but

14                  Judges had no discretion to hold in-person hearings.

15                  The COOP Plan was in effect through and including June

16                  22, 2020.

17            c.    On May 28, 2020, the Court adopted The Plan for Phased

18                  Resumption of Operations (“Reopening Plan”).         The

19                  Reopening Plan has three different phases.

20            d.    Phase 1 began on June 1, 2020.       During this Phase,

21                  certain staff were permitted to return to this

22                  District’s courthouses to prepare for limited in-court

23                  hearings.

24            e.    Phase 2 began on June 22, 2020.       During this Phase,

25                  which remains ongoing, individual Judges have the

26                  discretion to hold in-court hearings in any criminal

27                  matter.   They may also continue to hold hearings by

28                  video and telephonic conference.       Nevertheless, Judges

                                           4
     Case 2:17-cr-00278-ODW Document 980 Filed 07/22/20 Page 5 of 9 Page ID #:4129



 1                  are not permitted to conduct any jury trials at this

 2                  time.   Judges also remain unable to hold in-person

 3                  hearings in most civil matters.

 4            f.    The final phase of the Reopening Plan, Phase 3, will be

 5                  implemented at a date to be determined.        During this

 6                  Phase, jury trials may resume.       As a practical matter,

 7                  however, this District is unlikely to conduct a

 8                  substantial number of jury trials –- and reach its

 9                  former capacity –- until several months after the

10                  implementation of Phase 3.

11            g.    On April 9, 2020, the Judicial Council of the Ninth

12                  Circuit declared a judicial emergency in this District

13                  pursuant to 18 U.S.C. § 3174(d).       The Judicial Council

14                  declared this emergency because, among other reasons,

15                  the Central District of California is one of the busiest

16                  judicial districts in the country.

17            h.    As described in the report accompanying the Judicial

18                  Council’s declaration, this District currently ranks 3rd

19                  in the Ninth Circuit and 12th nationally in weighted

20                  filings, with 692 weighted filings per judgeship for the

21                  12-month period ending December 31, 2019.         Considering

22                  the 10 judicial vacancies, the adjusted weighted filings

23                  per judge is 1,076.     Overall, the total civil and

24                  criminal filings in the District reached 16,890 in 2019.

25            i.    Prior to the Judicial Council declaring the judicial

26                  emergency, the number of criminal cases filed by the

27                  U.S. Attorney’s Office had risen substantially over

28                  previous totals.     The USAO has represented that the

                                           5
     Case 2:17-cr-00278-ODW Document 980 Filed 07/22/20 Page 6 of 9 Page ID #:4130



 1                  number of AUSAs in the Central District is at an all-

 2                  time high, and that the USAO will soon have

 3                  approximately 220 AUSAs to prosecute criminal cases.

 4            j.    This District is authorized 27 permanent judgeships, one

 5                  temporary judgeship, and has 10 vacancies, the oldest of

 6                  which has remained unfilled since 2014.        All are

 7                  categorized as judicial emergencies.        There are eight

 8                  nominees pending, but due to the COVID-19 pandemic the

 9                  status of confirmation hearing dates remains uncertain.

10                  Seven active district judges are eligible to take senior

11                  status or retire immediately.

12            k.    Since 2011, this District has requested anywhere from 8

13                  to 13 additional judgeships.       The District has not

14                  received any additional permanent or temporary

15                  judgeships since 1990.

16            l.    As the Judicial Conference concluded, the exceptionally

17                  large number of cases pending in this District

18                  represents an emergency.      A vacancy on a district court

19                  is generally considered an “emergency” if the court’s

20                  “weighted filings” exceed 600 per judgeship.         The

21                  Central District of California’s weighted filings, 692

22                  per judgeship (61 percent above the Conference

23                  standard), are high enough for each Judge’s caseload to

24                  be deemed an emergency.

25            m.    In normal times, these extreme caseloads can interfere

26                  with the prompt resolution of cases and administration

27                  of justice in this District.       In an October 2019 letter

28                  to the White House and Congress, the former Chief Judge

                                           6
     Case 2:17-cr-00278-ODW Document 980 Filed 07/22/20 Page 7 of 9 Page ID #:4131



 1                  of this District warned that “[a]s alarming as this is,

 2                  the situation may well worsen.       Many of the active

 3                  district judges on the Court who are eligible to retire

 4                  continue to serve, despite the ever growing workload.

 5                  If all of them chose to retire, only eleven active

 6                  judges would remain, putting at grave risk our Court’s

 7                  ability to serve the millions of people in the Central

 8                  District.”

 9            n.    The ongoing COVID-19 pandemic will only exacerbate these

10                  serious problems.     As described in an April 9 Bloomberg

11                  article entitled “Short-Benched U.S. Trial Courts Face

12                  Post-Pandemic Crisis,” districts with high caseloads and

13                  a large number of judicial vacancies -- such as this

14                  District -- will be challenged to deal with the huge

15                  backlog of trials, hearings, sentencings, and other

16                  matters once normal operations resume.        In an email to

17                  Bloomberg commenting on this article, the former Chief

18                  Judge of this District agreed that the Central District

19                  of California will have a “significant backlog of

20                  trials” when normal operations resume.        She further

21                  expressed that the Judicial Council’s recent declaration

22                  was “critical for us, given that all ten of our district

23                  judge vacancies have been declared judicial emergencies,

24                  and that we have an extremely heavy caseload.”

25            o.    While individual Judges currently have the discretion to

26                  hold in-person hearings in criminal matters, social

27                  distancing guidelines remain generally incompatible with

28                  in-person hearings.     Many parties, including defendants,

                                           7
     Case 2:17-cr-00278-ODW Document 980 Filed 07/22/20 Page 8 of 9 Page ID #:4132



 1                  counsel, and court staff, are also unable or unwilling

 2                  to attend in-person hearings due to legitimate safety

 3                  concerns.    And transporting detained defendants to these

 4                  hearings may risk the spread of COVID-19 within

 5                  detention facilities, and result in defendants being

 6                  subject to quarantines upon their return to these

 7                  facilities.

 8             p.   Given these facts, it is essential that Judges in this

 9                  District resolve as many matters as possible via video

10                  teleconference and telephonic hearing.        By holding these

11                  hearings now, this District will be in a much better

12                  position to work through the backlog of criminal and

13                  civil matters when normal operations resume.

14         (11) I therefore conclude that the guilty-plea hearing in this

15   case cannot be further delayed without serious harm to the interests

16   of justice.    If the Court were to delay this hearing until it can be

17   held in-person, it would only add to the enormous backlog of criminal

18   and civil matters facing this Court, and every Judge in this

19   District, when normal operations resume.

20         (12) The defendant in this case consents to proceed with his

21   guilty-plea hearing by video teleconference.          Defendant also

22   understands that, under Federal Rules of Criminal Procedure 32 and

23   43, as well as the Constitution, he may have the right to be

24   physically present at this hearing.        Defendant understands that right

25   and voluntarily agrees to waive it and to proceed remotely by video

26   teleconference.     Counsel joins in this consent, agreement, and

27   waiver.

28

                                           8
     Case 2:17-cr-00278-ODW Document 980 Filed 07/22/20 Page 9 of 9 Page ID #:4133



 1         (13) Based on the findings above, and my authority under

 2   § 15002(b) of the CARES Act, the guilty-plea hearing in this case

 3   will be conducted by video teleconference on July 22, 2020, if at the

 4   outset of such hearing, defendant makes a knowing and voluntary

 5   waiver of his right to an in-person hearing.

 6         IT IS SO ORDERED.

 7

 8     July 22, 2020

 9     DATE                                    THE HONORABLE OTIS D. WRIGHT
                                               UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           9
